? by the defendant from an amended judgment of the Supreme Court, Kings County (Slavin, J.), rendered April 13, 1989, revoking a sentence of probation previously imposed by the same court upon a finding that he had violated a condition thereof, and imposing a *853sentence of imprisonment upon his previous conviction of criminal sale of a controlled substance in the fourth degree.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Kooper, Lawrence, Balletta and O’Brien, JJ., concur.